UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
CHASITY COLTON CIVIL ACTION NO. 6:19-cv-00905
VERSUS JUDGE SUMMERHAYS

BOZA WILLIAMS MARSAL, ET AL. MAGISTRATE JUDGE HANNA
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate
Judge’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff's motion
to remand (Rec. Doc. 10) is GRANTED, and this matter is REMANDED to the 16%
Judicial District Court, St. Martin Parish, Louisiana, consistent with the report and
recommendation.

Signed at Lafayette, Louisiana, this aay of November _, 2019.

GHAKGLHI

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT

 
